DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
The objections to claim 17 for minor informalities are hereby withdrawn in view of the Examiner’s amendments herein.
The rejections of claims 17-19 under 35 U.S.C. 103 as being unpatentable over Dhabhar (US 5,510,389; published: Apr. 23, 1996; in IDS dated 3/23/18), in view of Drugs.com (DayQuil Sever Cold & Flu; published: Oct. 23, 2014; of record), Sawyer et al. (US 2001/0007668; published: Jul. 12, 2001; of record) and Ashland (“PVP Polyvinylpyrrolidone polymers”; published online: Mar. 29, 2017; of record) are hereby withdrawn in view of the claim amendments filed on 9/16/21.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Chen on 12/2/21.

In the Claims:
Claims 1-16 are canceled.
Claim 17. In lines 2-16, the phrase “comprising (i) acetaminophen as an active ingredient; (i1) one or more additional active ingredients selected from the group consisting of dextromethorphan and pharmaceutically acceptable salts thereof; doxylamine and pharmaceutically acceptable salts thereof; guaifenesin; chlorpheniramine and pharmaceutically acceptable salts thereof; and phenylephrine and pharmaceutically acceptable salts thereof; (iii) a matrix comprising: 20-70 wt% of a pharmaceutically acceptable poly(alkylene glycol), and 0.5-8 wt% of a pharmaceutically acceptable alkylene glycol; and (iv) a solubilizing agent comprising: 1-30 wt% of a pharmaceutically acceptable polymeric solubilizing agent, and 1-10 wt% by weight water; wherein said wt% values are based on the total weight of the composition, and wherein said fill composition is clear; wherein said method” is deleted.
Claim 17. In line 23, the word “in” is added before “small”.
Claim 17. In line 29, the phrase “liquid softgel fill” is deleted.
Claim 17. In line 29, the phrase “from step (f) is added before the semicolon.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Dhabhar (US 5,510,389; of record), teaches a method of making a highly concentrated solution (i.e., clear) by the following steps: 

(b) dissolving acetaminophen into the solution, stirring and heating to 120 °C in the presence of nitrogen; 
(c) after removing from heat, guaifenesin is added and dissolved; 
(d) pseudoephedrine HCl, dextromethorphan HBr and doxylamine succinate are sequentially dissolved in water at room temperature by stirring; 
(e) the mixture from step (d) is combined with the solution from step (c) and mixed until uniform (limitations of instant claims 17 and 19; Example IV). The differences between method of Dhabhar and the claimed method include: (1) the heating temperature for dissolving acetaminophen; (2) performed in a single container and in a different order; and (3) the addition of other ingredients such as nitrogen, pseudoephedrine and doxylamine which is excluded from the claimed method due to the “consisting of” language.
The prior art is free of any teaching or suggestion of a method consisting of the claimed steps, specifically wherein water is added to the PEG, propylene glycol and PVP solution at 70 +/- 10 °C, followed by adding acetaminophen at 70 +/- 10 °C. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617